DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 and the species including claims 2, 8, and 14 in the reply filed on 09/24/2021 is acknowledged. Claims 16-20, which correspond to groups 2 and 3, as well as claims 3, 7, 9-11, and 15, which correspond to distinct species of group 1 which were not elected nor are generic, are withdrawn.

Status of the Claims
	Claims 1-2, 4-6, 8, and 12-14 filed 09/24/2021 are the current claims hereby under examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
In claim 1, the generic placeholder “a sensor” with the transitional phrase “configured to” modified by the functional language “detect chemical signals.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding I, in the specification filed 01/22/2020, the sensor is referred to as an “enzyme electrode” in [0017], as a “nanoparticle-based sensor apparatus…that is based on nanocomposites, nanotubules or nanofibers with immobilized substances upon them such as biological enzymes such as 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth (US 20140275857 A1).
Regarding Claim 1, Toth discloses a wearable device ([0002], wearable systems), comprising:
a mouth guard ([0034], interfacing component may include a mouthguard);
a sensor ([0234], electronics module 350 may include one or more sensors) coupled to the mouth guard (See sensor 350 in mouthguard 310 shown in Fig. 3b), the sensor configured to detect chemical signals ([0234], Some non-limiting examples of such sensors 350 include a gas sensor which is described above in [0040] as: gas sensors include an electrochemical oxygen sensor, a nondispersive infrared (NDIR) carbon dioxide sensor, a volatile organic compound sensor, a laser spectrometer, a nitric oxide sensor, an acetone sensor, a hydrogen sensor, and the like. A volatile organic compound sensor would detect the signal of the chemical compound); and
a transmitter ([0237], electronics module 350 may include a wireless transceiver) coupled to the sensor ([0235], electronics module 350 may include one or more sensors. The module contains both the sensor and the transceiver which makes them “coupled”), the transmitter configured to transmit the detected chemical signals to a receiver ([0237], for wirelessly communicating one or more signals 355 with an external system).

Regarding Claim 2, Toth further discloses wherein the chemical signals include nanoparticle respiratory signals ([0040] a volatile organic compound sensor…an acetone sensor). Because the sensor is a VOC sensor or an acetone sensor measuring the chemical concentration the compound in exhaled gas, the signal it produces is a nanoparticle respiratory signals as such sensors are described in the specification filed 01/22/2020 as described in [0023]).

Regarding Claim 4, Toth further discloses wherein the receiver is an external device ([0237], an external system (e.g. a control unit, a user device, an external coordinating device, a communication system, etc.)). 

Regarding Claim 5, Toth further discloses wherein the external device is a smartphone ([0324], a user device 2190 (e.g.…a smartphone, etc.)).


[0040], include one or more gas sensors…a nitric oxide sensor, an acetone sensor. One of ordinary skill would recognize that both Nitric oxide and acetone can be found in both exhaled breath and dissolved in saliva).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toth (US 20140275857 A1) as applied to claim 1 above, and further in view of Fridman (US 20130253286 A1).
Regarding Claim 6, Toth discloses the wearable device of claim 1 as described above. 
However, Toth does not explicitly disclose wherein the receiver processes the detected chemical signals to provide real-time analytical data. Fridman teaches a wearable device for oral sensing (Abstract) wherein a receiver ([0040], a PIC18F2420 microprocessor) processes the detected chemical  ([0040], process the data in real time) analytical data (“the data” is the analytical data since it corresponds to the desired metric such as Blood alcohol content as taught in [0053]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to process the data recorded by the system disclosed in Toth in real time as taught by Fridman to provide instant health monitoring remotely in dangerous situations (Fridman [0022]). One of ordinary skill in the art would recognize that applying the well-known technique if real-time data analysis as taught by Fridman to the system disclosed by Toth would yield only the predictable result of providing the measurement results quickly. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toth (US 20140275857 A1) as applied to claim 1 above, and further in view of Ghosh (Carbon nanotube flow sensors).
Regarding Claim 8, Toth discloses the wearable device according to claim 1 as described above.
However, Toth does not explicitly disclose where the sensor is a nanoparticle flow rate sensor. Toth does suggest wherein the sensor is a flow rate sensor ([0177], the interfacing component may include a MEMs thermal mass flow (TMF) sensor… achieve a more accurate flow rate reading from the breath stream.) Ghosh teaches a flow rate sensor where the sensor is a nanoparticle flow rate sensor (P.1043 Col.1, nanotube sensor… velocity u of the liquid flowing past the sample was measured from the bulk flow rate). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in the nanoparticle flow flow rate sensor taught by Ghosh for the flow rate sensor taught by Toth because a nanoparticle based sensor has a high sensitivity at low velocities and a fast response time (Ghosh P.1044 Col.3).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toth (US 20140275857 A1) as applied to claim 12 above, and further in view of Dieffenderfer (US 20170007159 A1).

However, Toth does not explicitly disclose wherein the sensor is configured to detect a concentration of respiratory and dissolved salivary compounds. Dieffenderfer teaches a spirometer device ([0004], portable devices capable of measuring certain respiratory parameters) wherein a sensor is configured to detect a concentration of respiratory and dissolved salivary compounds ([0041], the gas concentration sensor 76 measures the concentration of nitric oxide (which was described as a respiratory and dissolved salivary compound above in claim 12) in the air expelled by the user). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generic nitric oxide sensor disclosed by Toth to measure concentration as taught by Dieffenderfer as such modification would be an mere substitution that would yield only predictable results.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toth (US 20140275857 A1) and Dieffenderfer (US 20170007159 A1) as applied to claim 13 above, and further in view of Fridman (US 20130253286 A1) and Malik (US 20160367188 A1).
Regarding Claim 14, modified Toth teaches the wearable device of claim 13.
However, modified Toth does not teach wherein the concentration of respiratory and dissolved salivary compounds corresponds to encoded nanoparticles to identify medications for medication adherence. 
Fridman teaches a system of monitoring medical data from the mouth ([0003], devices and systems for sensing medically relevant data from the mouth) wherein the concentration of respiratory and dissolved salivary compounds corresponds to prescribed medications to identify medications for medication adherence ([0049], Additional benefits can include monitoring medication compliance by detecting traces of the prescribed medications in the saliva). It would have been obvious to one having Fridman [0049]). 
However, Fridman does not explicitly teach that the concentration is of an encoded nanoparticle. Malik teaches a system for oral sensing wherein the concentration is of an encoded nanoparticle ([0206], the described OSAC system optionally communicates with nano-particles in medications such as addictive drugs, pain-killer, narcotics, etc.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify specify nano-particles as taught by Malik as the medium for measuring medication compliance in the system taught by Fridman for accurate diagnosis and treatment (Malik [0224]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saasa (Sensing Technologies for Detection of Acetone in Human Breath for Diabetes Diagnosis and Monitoring) is a review article which teaches many of the uses and benefits for nano-based sensors in breath sensing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791